Citation Nr: 9926186	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-00 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to a compensable rating for residuals of a 
gunshot wound (GSW) of the right calf.  

2.  Entitlement to a compensable rating for residuals of a 
fracture of the right fifth metatarsal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.D. 


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to April 
1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a GSW of the 
right calf muscle is manifested by no more than a slight 
level of disability; in fact, objective examination of the 
right leg in December 1996 was "normal in every respect."  

2.  A fracture of the right fifth metatarsal is healed, and 
no current residuals are attributed thereto.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for residuals of GSW of the right calf have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.73, Diagnostic Codes 
(DCs) 5311, 7804 (1998).  

2.  The criteria for an increased (compensable) evaluation 
for residuals of fracture of the right fifth metatarsal have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.41, 4.45, 4.59, DCs 5283, 
5284 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records (SMRs) does not 
reveal that veteran was treated for a GSW of the right calf.  
However a DD Form 214, Report of Separation, for the period 
of service from April 20, 1943, to April 14, 1952, indicates 
that the veteran received a wound to the right leg, behind 
the lower calf in 1944.  The SMRs do reflect that the veteran 
suffered a fracture of the right fifth metatarsal while 
playing basketball in February 1946.  The fracture was 
treated and healed without subsequent residual disability 
noted.  

The veteran's original claim for compensation benefits in May 
1985 did not include claims for the issues currently on 
appeal.  

In July 1996, the veteran filed a claim for compensation 
benefits to include a GSW of the right leg.  

Two VA examinations were conducted on December 17, 1996.  On 
one examination, the veteran gave a history of sustaining a 
GSW of the right lower leg while in service.  Routine first 
aid care was given and he apparently resumed his normal 
duties.  He had had no treatment since that time.  The 
veteran's current complaints were that he had recently 
noticed a slight imbalance in the right leg and variable 
discomfort.  On examination it was noted that the veteran did 
not use a cane for ambulation.  His gait was essentially 
normal.  There was a small scar over the posterior distal 
right calf.  The cosmetic appearance was excellent.  There 
was no local tenderness, and there was full range of motion 
of the knees and ankles.  There was no muscle atrophy.  Both 
calves measured 16.5 inches in circumference.  Sensation was 
intact in the lower extremities.  Circulation was normal as 
were reflexes.  X-rays of the right tibia were normal.  The 
examiner summarized that his examination of the veteran's 
right lower leg was "normal in every respect."  He did not 
believe that the veteran had any significant problems with 
the right leg associated with his years in the service.  He 
was not in need of treatment related to the right leg.  

Upon additional VA examination on this date, the veteran 
again gave a history of suffering a GSW to the right lower 
leg during service.  This examiner noted that the veteran's 
current complaints were that, on occasion, when he was 
walking a long distance, he noticed some aching pains in the 
lower leg.  He had had occasional recurrent feelings of 
numbness in the leg.  Upon examination, the lower extremities 
showed full ranges of motion.  There was a well-healed spot 
scar over the lateral aspect of the middle third of the left 
lower leg without evidence of deformity.  There were a few 
spot areas of pigmentation of the skin about the left lower 
leg.  There were fairly good ankle pulsations bilaterally.  
The feet appeared grossly regular.  There was no ankle edema.  
He walked with a fairly normal gait.  Upon neurological 
examination, all modalities of sensation and motor power were 
intact and active with some slight hypoesthesia to light 
touch and pinprick over the dorsum of both feet.  There were 
fairly weak ankle pulsations bilaterally.  The superficial 
and deep tendon reflexes were equal and active.  Final 
diagnoses included history of GSW of the right lower leg; 
healed.  

Upon rating decision in January 1997, the RO determined that 
service connection was warranted for the disorders on appeal.  
Noncompensable evaluations from the date the veteran filed 
his claim were assigned.  The veteran disagreed with the 
noncompensable ratings and testified in support of his claims 
at a personal hearing in May 1998.  

At this hearing, the veteran stated that he had difficulty 
walking as a result of the GSW to his right calf.  Hearing 
[Hrg.] Transcript [Tr.] at 3.  He sometime wore an ace 
bandage and used a cane due to his symptoms.  Tr. at 5.  He 
attributed occasional falls due to his leg giving out as a 
residual of the GSW.  Tr. at 7.  The resulting scar was numb.  
Tr. at 8.  His friend testified that he had seen the veteran 
fall down and witnessed episodes when the veteran's leg 
caused great pain.  Tr. at 9.  

VA records dated from July 1996 to August 1998 reflect 
treatment for various disabilities, to include diabetes, and 
foot care attributed to this diabetes.  

Pertinent Laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco, v. Brown, 7 Vet. App. 55, 58 (1994).  

Analysis

Residuals of a GSW to the Right Calf

As reported above, in a January 1997 decision, the veteran 
was granted service connection for residuals of a GSW to the 
right calf.  The rating decision recognized that no residuals 
were shown upon VA examinations in 1996 and assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.73, DC 
5311.  The veteran appealed.  

The Board notes that amendments to the muscle injury rating 
criteria became effective on July 3, 1997, during the 
pendency of the veteran's appeal.  See 62 Fed. Reg. 30,235-
30,240 (1997).  The amendments, however, are minor and do not 
affect resolution of this claim on appeal.  Under DC 5311, 
criteria in effect at all times relevant hereto, a calf 
muscle injury is rated as follows:  a severe disability 
warrants a 30 percent rating; moderately severe disability 
warrants 20 percent; moderate disability warrants 10 percent; 
and slight disability is noncompensable or 0 percent.  The 
extent of muscle disability is determined under objectively 
confirmed symptoms of muscle weakness, fatigue- pain, 
uncertainty of movement, loss of power, lowered threshold of 
fatigue and impairment of coordination.  38 C.F.R. § 4.56 
(1998).  

As summarized above, the clinical findings essentially 
reflect no objective findings attributable to the GSW to the 
right calf, apart from the scar discussed below.  None of the 
medical evidence of record describes any impairment that is 
the result of the service-connected GSW, and the record does 
not reflect treatment over the years since the initial injury 
many years ago.  

Further, there is no objective evidence of muscle weakness, 
uncertainty of movement, loss of power, or impairment of 
coordination due to the injury in service.  While the Board 
has noted that the veteran complains of trouble in recent 
years with ambulation, it is noted that he is a diabetic and 
outpatient records in recent years reflect foot problems 
associated with that nonservice-connected disability.  None 
of the medical providers have associated his complaints with 
the service-connected disability.

The veteran's right calf disability may also be evaluated on 
the basis of any disability due to the associated scar.  
38 C.F.R. § 4.118, DCs 7800-7806 (1998); Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  A 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration.  DC 77803.  DC 7804 provides that a 10 
percent disability evaluation is warranted for superficial 
scars that are tender and painful on objective demonstration.  
In the instant case, objective VA examinations noted that the 
scar was not tender or painful.  It was described as well 
healed.  While the veteran has testified as to numbness in 
the scar site, this is not substantiated by the clinical 
findings.  Thus, a compensable evaluation is not warranted 
under 38 C.F.R. § 4.118 (1998).  

Taking all evidence in to consideration, the residuals of the 
service-connected right calf GSW, if any, are not more than 
slight in degree as contemplated by the zero percent rating.  
In short, the evidence is not sufficiently balanced as to be 
in equipoise and trigger the benefit of the doubt rule as to 
any material issue.  

The Board concurs with the RO that there are no unusual or 
exceptional factors such as to warrant an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).  In this regard, none of the medical evidence of 
record indicates that the residuals of a GSW to the right 
calf, as distinct from other disabilities, markedly interfere 
with employment or require frequent inpatient care as to 
render impractical the application of the regular schedular 
standards.  The bare lay assertion of impairment due to the 
service connected disability does not provide any basis upon 
which to predicate referral of the case to the Director of 
the VA Compensation and Pension Service for consideration of 
an extraschedular evaluation.  

Residuals of a Fracture of the Right Fifth Metatarsal

As reported above, in a January 1997 decision, the veteran 
was granted service connection for residuals of a fracture of 
the right fifth metatarsal.  The rating decision recognized 
that no residuals were shown in post service medical records, 
to include VA examinations in 1996 and assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, DC 
5283, regarding malunion or nonunion of the tarsal or 
metatarsal bones.  The veteran appealed.  

Under the VA rating schedule, a compensable rating is 
assigned if there is malunion or nonunion of the metatarsal 
bones.  38 C.F.R. § 4.71a, DC 5283.  Other injuries of the 
foot are rated as 10 percent disabling if the injury is 
moderate, 20 percent if moderately severe, and 30 percent if 
severe.  38 C.F.R. § 4.71a, DC 5284 (1998).  

The medical evidence as summarized above does not indicate 
that there is malunion or nonunion of the previously 
fractured right fifth metatarsal in the veteran's foot.  
Simple movement of the foot on examination was not 
accompanied by pain.  Recent records reflect that the veteran 
does have some foot problems, but these are associated with 
his nonservice-connected diabetes and not attributed to the 
foot fracture from many years earlier.  Pain and diminished 
endurance are factors to be considered in evaluating a 
musculoskeletal disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998) and DeLuca, supra.  Any foot pain described by the 
veteran in this case is not attributed to his fracture of the 
right fifth metatarsal.  Thus, there is no clinical evidence 
that would support more than the zero percent rating current 
in effect.  

The Board concurs with the RO that there are no unusual or 
exceptional factors such as to warrant an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).  In this regard, residuals of fracture of the right 
fifth metatarsal have not been reported to markedly interfere 
with employment or require frequent inpatient care as to 
render impractical the application of the regular schedular 
standards.  No basis has been presented upon which to 
predicate referral of the case to the Director of the VA 
Compensation and Pension Service for consideration of an 
extraschedular evaluation.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for this foot disorder.

Final Note

The Board concludes by noting that in evaluating the 
veteran's disabilities at issue herein, the Board has 
considered all the evidence of record, to include the SMRs 
and the records of postservice medical treatment and 
evaluations to date, without predominant focus on the recent 
evidence of record.  Such review is consistent with the 
Court's recent decision in Fenderson, supra.  As the Board 
has not herein assigned any increase in the assigned 
evaluations, and as the effective date of the assigned 
evaluations is established in tandem with the effective date 
of service connection, the question of staged ratings is not 
at issue.  The veteran is in receipt of one continuous 
noncompensable rating and there is nothing in this record 
that would support the conclusion that either disability has 
ever been of a compensable degree since the original claim 
was filed.  Fenderson, supra.  


ORDER

Entitlement to a compensable rating for residuals of a GSW to 
the right calf is denied.  

Entitlement to a compensable rating for residuals of a 
fracture of the right fifth metatarsal is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

